DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-10 in the reply filed on December 22, 2021 is acknowledged.  The traversal is on the ground(s) that many of the same limitations are recited in the sets of claims, and that a serious burden on the Examiner is avoided.  This is not found persuasive because significant differences are now present between the different claimed invention groups as set forth in detail in the Requirement for Restriction dated November 10, 2021.  Further, a serious burden is established due to the different classification present for each invention and due to the different search query that would be required for each invention as set forth in the Requirement for Restriction dated November 10, 2021.
Accordingly, claims 11-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kordick US 2017/0273235 A1 in view of Montag et al. US 2016/0207018 A1.
With respect to claim 1, Kordick US 2017/0273235 A1 discloses an agricultural implement adapted to be moved over soil and distribute fertilizer (the disclosure in paragraphs [0050] and [0095], the last line thereof) to a plurality of rows, the agricultural implement comprising: 
a fertilizer container (see the disclosure in paragraphs [0050] and [0095], the last line thereof);
a plurality of fertilizer metering units each configured to distribute fertilizer to one of the plurality of rows and including (i) a housing having an inlet configured to receive fertilizer from the fertilizer container and an outlet, and (ii) a metering device positioned in the housing and configured to rotate to move fertilizer through the outlet of the fertilizer metering unit (see the disclosure in paragraph [0063]); and 
a plurality of motors (20A-F) each drivingly coupled to and configured to rotate at least one metering device (see the disclosure paragraph [0064]).
Regarding claims 2, 8 and 9, see the disclosure in paragraph [0064] of Kordick US 2017/0273235 A1.
With respect to claims 3 and 5-7, see the disclosure in paragraph [0087] of Kordick US 2017/0273235 A1.
As to claim 4, see the disclosure in paragraphs [0087] and [0096] of Kordick US 2017/0273235 A1.
With respect to claim 10, see hoses 16 of Kordick US 2017/0273235 A1.
Claim 1 distinguishes over Kordick US 2017/0273235 A1 in requiring the metering device to include a metering auger having a spiral shaped to move fertilizer in a rearwardly direction through the housing toward the outlet of the housing.
Montag et al. US 2016/0207018 A1 disclose a spiral 356 shaped to move fertilizer (see the disclosure in paragraph [0002], line 4) in a rearwardly direction through a housing 320 toward the outlet (unnumbered) of the housing 320.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a spiral as set forth in Montag et al. US 2016/0207018 A1 for movement of fertilizer in each metering unit of Kordick US 2017/0273235 A1 for greater effectiveness and precision in metering of the fertilizer.


Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Friggstad US 2014/0130724 A1 discloses an air cart metering system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



January 13, 2022